                                                 -, NEIL H. GREENBERG
                                                    &ASSOCIATES, P.C.

                                           ----     COUNSELORS



                         4242 MERRICK ROAD, MASSAPEQUA, NEW YORK 11758
                                                                      AT LAW




NEn, H. GREENBERG, ESQ.                                                                           PARALEGALS
JUSTIN M. REILLY, ESQ,                  MEMO ENDORSED                                              ROSA COSCIA
KErm E. WILLIAMS, ESQ.                                                                            FRANCIS Pm-l'A
                                                                                              CATALINA ROMAN
                                           May 26,2021
                                                   The conference is adjourned sine die. This matter is
   VIA: ECF filing                                 being referred to the Court's mediation program. The
                                                   parties shall notify the Court of the status of this
  Honorable Sidney H. Stein                        matter on or before August 27, 2021.
  United States District Judge
  United States District Court                     Dated: New York, New York
  Southern District of New York                           May 27, 2021
  500 Pearl Street
  NewYork,NY

   RE:    Reyes Herrera v. Destin Auto Parts of NY Inc. et al.
          21 CV 1610 (SHS)
                                                                                    Sidney H Stein, U.S.D.J.
   Dear Judge Stein:

   I represent the Plaintiff in the above referenced matter. Kindly accept this correspondence as the
   parties' joint request for an adjournment of the initial conference, currently scheduled for May
   28, 2021 at 9:30 a.m.

   I have conferred with Defendants' counsel, and we have decided to utilize the Southern District
   mediation program to try and resolve this case. We have also agreed to exchange infonnal
   discovery to aid both sides in the mediation process.

   Therefore, it is the parties' joint request for this case to be sent to mediation and for the initial
   conference to be adjourned until a date after the mediation is completed.

   This is the first request for an adjournment of the initial conference and all parties consent to the
   granting of this application.

   Thank you for your time and attention to this matter.




   cc: Nicholas E. Lewis, Esq.




                   PHONE: 516.228.5100          FAX: 516.228.5106         INFO@NHGLAW.COM
                           WWW.NHGLAW.COM           WWW.NEWYORKOVERTIMELAW.COM
